Case: 09-50730        Document: 00511137079          Page: 1     Date Filed: 06/09/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                                 June 9, 2010

                                           No. 09-50730                         Lyle W. Cayce
                                                                                     Clerk

VIRGINIA GALAVIZ,

                                                      Plaintiff - Appellant
v.

POST-NEWSWEEK STATIONS, SAN ANTONIO, INC., doing business as
KSAT/TV 12; POST-NEWSWEEK STATIONS, SAN ANTONIO, G.P.; POST-
NEWSWEEK STATIONS, SAN ANTONIO, L.P.,

                                                      Defendants - Appellees




                       Appeal from the United States District Court
                            for the Western District of Texas
                                 USDC No. 5:08-CV-305


Before JOLLY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
        Vanessa Galaviz was a television news reporter for KSAT 1 in San Antonio,
Texas, until being fired after a domestic dispute that resulted in her arrest and
significant publicity.          She appeals the district court’s grant of summary




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            We refer to the defendants collectively under the station’s call letters.
   Case: 09-50730   Document: 00511137079     Page: 2    Date Filed: 06/09/2010

                                 No. 09-50730

judgment in favor of KSAT on her claims of Title VII sex discrimination and
breach of contract. We affirm.
                                         I.
      Since her hiring, Paragraph 8(a) of her contract, which we will call the
morals clause, has read:
      If at any time Employee fails to conduct himself or herself with due
      regard to public morals and decency, or if Employee commits any act
      or becomes involved in any situation or occurrence tending to
      degrade Employee in the community or which brings Employee into
      public disrepute, contempt, or scandal, or which materially and
      adversely affects the reputation or business of [the station] or the
      standing of [the station] as a broadcast licensee, whether or not
      information in regard thereto becomes public, [the station] shall
      have the right to terminate the Agreement on twenty-four (24)
      hours notice to employee.
On August 1, 2007, KSAT fired Galaviz, relying on the morals clause, after she
was involved in a domestic dispute.
      The incident was her third during her time at KSAT. The first was a July
2004 altercation with a San Antonio city councilman whom Galaviz dated. The
incident began with a fight that ended with the two throwing food at each other.
She began moving out the next day, though they had dinner that night. On the
way back from dinner, they got into a fight, after which Galaviz decided to go to
bed at the councilman’s home. She says he later returned, pushed her, and
pointed a gun at her, after which police responded to a call reporting a domestic
disturbance. The incident garnered news coverage, some of which questioned
the ethics of a reporter having a romantic relationship with a city councilman.
No charges were filed against Galaviz, and she says the district attorney
considered her the victim in the case.
      The next incident occurred in early 2006, with a subsequent boyfriend.
Galaviz, it turns out, was not the only woman he was seeing. In her deposition,
Galaviz said the other woman was angry upon finding her at the shared

                                         2
   Case: 09-50730   Document: 00511137079     Page: 3   Date Filed: 06/09/2010

                                 No. 09-50730

boyfriend’s home and called the police. The other woman reported that Galaviz
was drunk, had a gun, and had destroyed her vehicle. There was apparently no
arrest.
      The final incident—the one that immediately preceded Galaviz’s
firing—occurred on July 25, 2007, with her fiancé. After an altercation at a
downtown San Antonio bar, she went home to discover that she had a black eye.
She went to her fiancé’s sister’s home to show him her black eye. The fight
resumed, police intervened, and both were arrested. Galaviz spent the night in
a holding cell. Like the first incident and unlike the second, this event drew
media attention, including video of Galaviz being led to the magistrate’s office
in handcuffs.   At least some of the coverage identified Galaviz as a KSAT
reporter and referred to the 2004 incident with the councilman.
      KSAT’s news director, who saw the television coverage the night before,
met with Galaviz and the station’s business manager and head of human
resources, the next day. KSAT says they discussed counseling at that meeting
and at another meeting several days later. On August 1, the news director gave
Galaviz a letter, reading, “KSAT is terminating your employment contract
effective immediately, pursuant to Paragraph 8(a) of the Talent Contract
Clauses.”
      Galaviz sued, and the district court granted summary judgment for KSAT,
which Galaviz now appeals.
                                      II.
      Galaviz raises three objections. First, she says that the morals clause is
ambiguous, creating a factual issue and precluding summary judgment. Second,
she argues that the district court erred by concluding that no damages flowed
from her immediate termination, in violation of the notice provision in the
morals clause. Third, she says that she provided three similarly situated male
employees who were sent to counseling instead of getting fired, making

                                       3
   Case: 09-50730     Document: 00511137079         Page: 4    Date Filed: 06/09/2010

                                     No. 09-50730

summary judgment on the Title VII claim inappropriate. We reject all three
arguments.
        First, the morals clause, which allows termination for “becom[ing] involved
in any situation . . . tending to degrade Employee in the community or which
brings Employee into public disrepute, contempt, or scandal, . . . whether or not
information in regard thereto becomes public,” easily covers this case. In the
third incident, Galaviz was arrested for domestic violence, and coverage of the
event included footage of her in handcuffs.
        Second, summary judgment was appropriate on the notice provision,
because “when an employment contract requires a certain period of notice, the
employment may be cancelled on shorter notice or upon none at all if the
employee is paid wages or salary for the specified notice period.” Hussong v.
Schwan’s Sales Enters., Inc., 896 S.W.2d 320, 326 (Tex. App.–Houston 1995, no
writ). We agree with the district court that no evidence suggests KSAT failed
to meet its financial obligations.2
        Third, Galaviz has failed to produce any similarly situated male employees
required to show disparate treatment. She points to three who have previous
arrests and were allowed to keep their jobs after counseling, but they are not
“nearly identical,” as required by our cases.           See, e.g., Keelan v. Majesco
Software, Inc., 407 F.3d 332, 345 (5th Cir. 2005). None had as many infractions,
and none had a job so sensitive to misconduct as Galaviz’s position on the police
beat.
                                           III.
        Galaviz has demonstrated no error in the district court’s grant of summary
judgment. The judgment of the district court is
                                                                           AFFIRMED.

        2
       Galaviz cannot show that she was entitled to severance or assistance in obtaining
employment benefits under her contract, so KSAT’s failure to provide either is irrelevant.

                                            4